Name: Council Regulation (EEC) No 1969/89 of 30 June 1989 opening and providing for the administration of a Communiy tariff quota for rum, arrack and tafia, originating in the overseas countries and territories (OCT) associated with the European economic Community (1989/90)
 Type: Regulation
 Subject Matter: cooperation policy;  executive power and public service;  European construction
 Date Published: nan

 1 . 7 . 89 Official Journal of the European Communities No L 187/ 135 COUNCIL REGULATION (EEC) No 1969/89 of 30 June 1989 opening and providing for the administration of a Communiy tariff quota for rum, arrack and tafia, originating in the overseas countries and territories (OCT) associated with the European Economic Community (1989/90) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 86/283/EEC of 30 June 1986 on the association of the overseas countries and territories with the European Economic Community ('), and in particular Articles 3 and 4 of Annex V thereto, Having regard to the proposal from the Commission, Whereas Annex V to Decision 86/283/EEC provides that rum, arrack and tafia shall be imported into the Community free of customs duties within the limits of a Community tariff quota ; Whereas the Community has established by Decision 86/47/EEC (2) as extended by Decision 86/645/EEC (3), arrangements for trade between the Kingdom of Spain and the Protuguese Republic on the one hand and the overseas countries and territories (OCT) on the other ; whereas this Decision lays down provisions concerning the quota duties to be applied by those two Member States on imports of products originating in the OCT ; Whereas the annual size of the quota is to be fixed on the basis of a basic annual quantity, calculated in hectolitres of pure alcohol, equal to the amount of imports during the best of the past three years for which statistics are available and to which quantity a growth rate equal to 27 % is applied ; whereas the quota period ranges from 1 July to 30 June ; Whereas Community statistics for these products and the trend for the years 1986 to 1988 show that the highest volume of imports into the Community of the products in question originating in the OCT, namely 333,03 hectolitres of pure alcohol, occurred in 1988 , whereas, on that basis, the quota volume should therefore be fixed at 423 hectolitres of pure alochol ; Whereas by application of the provisions of Article 3 (3) of Annex V to Decision 86/283/EEC the quota volume in question should however be increased to 15 000 hectolitres of pure alcohol ; Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Members States until the quota has been used up ; Whereas, following the Decision of the Court of Justice of 27 September 1988 (Case 51 /87), it is appropriate not to provide for allocation among Member States, without prejudice to the drawing, on the tariff quota, of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota share levied by that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1989 to 30 June 1990, the following products originating from the OCT shall be imported duty free into the Community within the limit of the relevant Community tariff quota mentioned : Order No CN code Description Quota Volume (in hi of pure alcohol) Quota duty 09.1621 2208 40 10 2208 40 90 2208 90 1 1 2208 90 19 Rum, arrack and tafia 15 000 Free (!) OJ No L 175, 1 . 7. 1986, p. 1 . (2) OJ No L 63, 5. 3 . 1986, p. 95. (3) OJ No L 380, 31 . 12. 1986, p . 66. No L 187/136 Official Journal of the European Communities 1 . 7. 89 2. The rules of origin applicable to the products referred to in paragraph 1 shall be those set out in Annex II to Decision 86/283/EEC. 3 . Within the limit of this quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the 1985 Act of Accession and Decision 86/47/EEC. Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the tariff quota, by means of notification to the Commission, a quantity corresponding to these needs. The requests for drawing, with the indication of the date of = acceptance of the said declaration, must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota. If the quantities requested are greater than the available balance of the tariff quota, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission of drawings made. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their shares of the Community quota. 2 . Each Member State shall ensure that importers of the products concerned have free access to the quota for such times as the balance of the tariff quota so permits. 3 . Member States shall charge imports of the said products against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 At the request of the Commission, Member States shall inform it of imports actually charged under the conditions set out in Article 4 (3). Article 6 This Regulation shall enter into force on 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 June 1989 . For the Council The President F. FERNANDEZ ORDONEZ